PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/454,558
Filing Date: 7 Aug 2014
Appellant(s): Nierenberg, Alan, B.



__________________
Penina Chiu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 3, the recitation, “the valves are configured into the circuit such that flow through seawater provides additional heat to the onboard LNG vaporizer to be used in conjunction with the steam heater” (line 16-18) is indefinite since it is not clear if the flow through seawater providing additional heat may also be the second heat source 
In regard to claim 4, the recitation, “providing heat” (line 23) and the recitation “providing heat” (line 24) are indefinite since it is not clear if the recited heat is the same heat that was recited in claim 1, line 10 or if this is introducing a different heat, since the claim is reintroducing heat anew and it is not clear if this is the same heat or not.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emblem (US 2002/0134455) in view of Wen (US 6367258).  Note the 112 rejections.
In regard to claim 1, Emblem teaches a method for regasifying LNG (para. 41) while onboard an LNG carrier (1) comprising: mooring an LNG carrier (1) at an offshore location (para. 41, 11), the LNG carrier (1) comprising an onboard LNG vaporizer (4; para. 38); regasifying the LNG onboard the LNG carrier (1).  Emblem further teaches that the vaporizer is heated by propane either alone or together with sea water, and using a water-glycol mixture as a vaporization media (para. 20).  Further, Emblem teaches that known regasification technology (para. 20) may be used and also teaches that sea water may be utilized as a heat exchange medium for vaporization (para. 20).
Emblem does not explicitly teach configuring valves into a circuit such that at least a first heat source provides heat to the LNG vaporizer and a second heat source is isolated from the circuit.  However, providing a circuit and valves that can include a heat exchanger or bypass the heat exchanger is extremely well known.  Wen explicitly teaches configuring valves (25, 26, 27, 28) into a circuit (circulating a primary heat transfer fluid - column 6, line 5; column 5, line 30-35) such that a first heat source (steam condenser - column 4, line 62 or seawater - column 6, line 20-30) provides heat to the vaporizer (13) and such that a second heat source (14; column 6, line 10-15) is isolated from the circuit (column 6, line 15, 64).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Emblem 
In regard to claims 2, 4, Emblem, as modified by Wen above, teaches the limitations of claims 2 and 4, since Wen teaches using steam from a steam heater as a heat source to heat LNG (Wen - column 2, line 51, abstract; column 1, line 29-31; column 3, line 44 - explicitly teaches using steam heat to heat LNG via the intermediate fluid) and therefore the combination as already described provides stream heat to the onboard LNG vaporizer (4; of Emblem) as the first heat source.  Note in regard to claim 4 that all that is required is one of the heat sources named. 
In regard to claim 3, Wen teaches that flow through seawater provides additional heat to the onboard LNG vaporizer (column 4, line 1-9) in addition to steam heat to be used in conjunction with the steam heater (see all the citations provided above relative to claims 2 and 4).  However, supposing for any reason that, Wen is considered not to show that the valves are configured into the circuit such that flow through seawater provides additional heat to the onboard LNG vaporizer (column 4, line 1-9) in conjunction with the steam heat, it is noted that, providing additional valves and further heat from a heat exchanger employing flow through seawater as additional heat to the steam heat would have been obvious to a person of ordinary skill in the art for the purpose of providing further heating capability and for the purpose of providing improvement to the steam condensation as needed and for the purpose of providing greater flexibility and choice in operation for the situation at hand.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emblem (US 2002/0134455) in view of Wen (US 6367258) and Arnold (US 4557319).  Note the 112 rejections.
Emblem, as modified, meets all of the limitations of the claims and has shown that it would be obvious to provide heat to the circuit with a steam heater and another heat source for the purpose of providing improvement to the steam condensing operation and for the purpose of providing additional heating capability and for the purpose of providing greater flexibility and choice in operation for the situation at hand.  Emblem, as modified, does not explicitly teach that the valves are configured into the circuit such that a submerged heat exchanger provides heat to the onboard LNG vaporizer through the intermediate fluid, however, ships routinely employ submerged heat exchangers to perform heat exchange with seawater.  Arnold teaches a submerged heat exchanger (16) exchanging heat between sea water and an intermediate fluid (inside 16).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Emblem with a submerged heat exchanger to heat the intermediate circuit, along with valves to bypass the submerged heat exchanger flexibly, thereby providing heat from seawater without having to handle and pump the sea water thereby reducing the components that are corroded by sea water and for the purpose of obtaining heat exchange with seawater that is available all around the ship without having to handle the sea water.

s 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zednik (US 6089022) in view of Wen (US 6367258).  Note the 112 rejections.
In regard to claim 1, Zednik teaches a method for regasifying LNG (column 1, line 12-20) while onboard an LNG carrier (10) comprising: mooring an LNG carrier (10) at an offshore location (column 3, line 66), the LNG carrier (10) comprising an onboard LNG vaporizer (25); regasifying the LNG onboard the LNG carrier (10; column 2, line 55-60).  Zednik further teaches flow through seawater (column 2, line 60) providing heat to the onboard LNG vaporizer (25); employing a steam heater providing steam heat to the onboard vaporizer (column 2, line 38-40) through an intermediate fluid (column 2, line 38 - water glycol mixture).
Zednik does not explicitly teach configuring valves into a circuit such that a first heat source provides heat to the LNG vaporizer and a second heat source is isolated from the circuit.  However, providing a circuit and valves that can include a heat exchanger or bypass the heat exchanger is extremely well known.  Wen explicitly teaches configuring valves (25, 26, 27, 28) into a circuit (circulating a primary heat transfer fluid - column 6, line 5; column 5, line 30-35) such that at least one first heat source (steam condenser - column 4, line 62 or seawater - column 6, line 20-30) provides heat to the vaporizer (13) and such that a second heat source (14; column 6, line 10-15) is isolated from the circuit (column 6, line 15, 64).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Zednik with an intermediate fluid circuit having heat exchangers with bypass valves for the purpose of providing heat from a heat source or isolating a heat source as 
In regard to claims 2, 4, Zednik, as modified by Wen above, teaches the limitations of claims 2 and 4, since Wen teaches using steam from a steam heater as a heat source to heat LNG (Wen - column 2, line 51, abstract; column 1, line 29-31; column 3, line 44 - explicitly teaches using steam heat to heat LNG via the intermediate fluid) providing stream heat to the onboard LNG vaporizer (of Zednik above) as the first heat source.  Note also that Zednik teaches employing a steam heater providing steam heat to the onboard vaporizer (column 2, line 38-40) through an intermediate fluid (column 2, line 38 - water glycol mixture). Note in regard to claim 4 that all that is required is one of the heat sources named. 
In regard to claim 3, Wen teaches that flow through seawater provides additional heat to the onboard LNG vaporizer (column 4, line 1-9) in addition to steam heat to be used in conjunction with the steam heater (see all the citations provided above relative to claims 2 and 4).  However, supposing for any reason that, Wen is considered not to show that the valves are configured into the circuit such that flow through seawater provides additional heat to the onboard LNG vaporizer (column 4, line 1-9) in conjunction with the steam heat, it is noted that, providing additional valves and further heat from a heat exchanger employing flow through seawater as additional heat to the steam heat would have been obvious to a person of ordinary skill in the art for the purpose of providing additional heating capability and for the purpose of providing improvement to the steam condensation as needed and for the purpose of providing greater flexibility and choice in operation for the situation at hand.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zednik (US 6089022) in view of Wen (US 6367258) and Arnold (US 4557319).  Note the 112 rejections.
Zednik, as modified, meets all of the limitations of the claims and has shown that it would be obvious to provide heat to the circuit with a steam heater and another heat source for the purpose of providing improvement to the steam condensing operation and for the purpose of providing additional heating capability and for the purpose of providing greater flexibility and choice in operation for the situation at hand.  Zednik, as modified, does not explicitly teach that the valves are configured into the circuit such that a submerged heat exchanger provides heat to the onboard vaporizer through the intermediate fluid, however, ships routinely employ submerged heat exchangers to perform heat exchange with seawater.  Arnold teaches a submerged heat exchanger (16) exchanging heat between sea water and an intermediate fluid (inside 16).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Zednik with a submerged heat exchanger to heat the intermediate circuit, along with valves to bypass the submerged heat exchanger flexibly, thereby providing heat from seawater without having to handle and pump the sea water thereby reducing the components that are corroded by sea water and for the purpose of obtaining heat exchange with seawater that is available all around the ship without having to handle the sea water.

(2) Response to Argument

Appellant’s argument (page 11-12) is an allegation that Wen is non-analogous art and that Wen “is not from the same field of endeavor”.  
In response, the allegation should be found unpersuasive as mere attorney assertion does not establish the field of endeavor of Wen.
The field of endeavor of the claimed invention is regasification of LNG.  Wen is clearly in this field of endeavor of providing LNG regasification (column 1, line 25).  The Appellant alleges that the field of endeavor of Wen “is a combined cycle power plant”.  The allegation should be found unpersuasive as this ignores the fact that Wen teaches LNG regasification and is not limited to only teachings of a combined cycle power plant.  Further, Wen teaches other heat sources as well (see other heat sources) and therefore it is not consistent to limit the field of endeavor of Wen to only one type of heat source identified by Wen. 
Further, the field of endeavor of the claimed invention is clearly inclusive of any first heat source and any second heat source (see claim 1).  Therefore, teachings by Wen concerning LNG regasification using a combined cycle power plant does not lead away from the field of endeavor since claim 1 does not require any particular heat source.
Further, the Appellant alleges that the field of endeavor of the claimed invention should be limited only to regasification while onboard an LNG carrier.  This is clearly overly-narrow and creates an arbitrary limitation on the field of endeavor that is not commensurate with the way that those of ordinary skill in the art view regasification of 
The allegation of the Appellant (page 12) is that “combined cycle power plants are not the same field of endeavor as shipboard regasification of LNG” 
The allegation should be found entirely unpersuasive since the Appellant has just ignored all of the teachings of Wen concerning regasification and pretended that Wen only teaches a combined cycle power plant, therefore the allegation should be found unpersuasive for ignoring the teachings of Wen.

Appellant’s argument (page 12) is a review of the many teachings Wen in relation to how the cooling provided from vaporizing LNG provides benefits to the various heat sources and improves their efficiency and output.  There is nothing about these benefits that contradict the finding that the field of endeavor of Wen is regasification of LNG.  As noted previously, all of the benefits to the heat sources stem from the revaporization of LNG and using the cooling available from heating LNG to a vapor to benefit a number of various heat sources in a flexible fashion.  Therefore, LNG vaporization is central to the teachings of Wen.

Appellant’s argument (page 13) is an allegation that the “Appellant can find no reference in Wen as to how to regasify LNG”.  


Appellant’s argument (page 13) is an allegation that LNG regasification in Wen and LNG regasification on a ship are not the same field of endeavor because the issues of In re Clay should be considered similar to the present case.  
In response, the allegation should be found unpersuasive since the determination of the field of endeavor of the claimed invention and of Wen by the Appellant is incorrect.  The field of endeavor of the claimed invention is LNG regasification and such is inclusive of any location that the regasification may occur.  Further the field of endeavor of Wen is also LNG regasification and the teachings of how LNG regasification can benefit a number of power plants (a number of heat sources) does not alter the field of endeavor of Wen away from being LNG regasification.

Appellant’s argument (page 14) is an allegation that Wen is not reasonably pertinent to the specific problem solved by the invention.  The Appellant supports this allegation by focusing only on the power plant teachings of Wen concerning how LNG regasification benefits the heat sources or power plants and alleging that these benefits do not solve the problem of avoiding ambient water temperature depression.


Second, the declaration and all of the Appellant’s own arguments show that the problem solved by the invention is how to provide LNG regasification and how to provide heat for LNG regasification and is not limited to only how to avoid cooling seawater too much.  Therefore Wen is entirely analogous art since it is concerned with the problem the invention attempts to solve. 

Appellant’s argument (page 15) is an allegation that Wen “does NOT discuss configuring valves into a circuit!” and rehearses cited teachings of Wen from the rejection.  
In response, the allegation should be found to be unpersuasive since Wen explicitly teaches configuring valves (26, 25, 28, 27) into a circuit (see the figures and see the circuit with pump 24; further see that the valves 26, 25, 28, 27 are provided to be open or closed to provide heat from different heat sources - column 6, line 12-15; column 6, line 60-65 - the valves are open or closed to permit flow through heat exchangers which pick up heat and provide the heat to the vaporizer 13).  There is no analysis or rationale provided by the Appellant as to why these teachings of Wen do not meet the claim limitations.  There can be no dispute that Wen explicitly teaches configuring valves into a circuit which provides heat to the circuit as controlled by the 

Appellant’s argument (page 16, para. 1) is an allegation that “Wen does not appear to be a configurable system” and “Appellant can find nothing in Wen to suggest that its configuration can be changed”.  
	In response, the allegation should be found unpersuasive because the inability of the Appellant to read the reference is not evidence.  Wen clearly teaches controlling the valves (column 6, line 14-15, 35-42 - see that valves 25 and 26 are controlled and this explicitly modulates the heat exchange of the circuit with the heat source; further see that valves 27 and 28 are controlled and thereby the heat transfer fluid is heated “before it is returned to the cold liquid vaporizer via heat transfer fluid pump 24”).  In addition to these locations, it is noted that Wen teaches in several other places that this heat exchange control is provided.  Column 4, line 55 - “A number of options are also available for using LNG vaporization cold energy and heat recovery”; column 4, line 60 - “one option is to use LNG vaporization cold energy to chill circulation water at the steam condenser inlet to assist in condensing steam, thereby improving the plant net power output and heat rate.” Note that the reader is directed to note that there is no question that Wen teaches configuring valves into a circuit to control the heat rejected from various heat sources to the circuit and thereby to the vaporizer.


In response, the allegation should be found fully unpersuasive since Wen clearly teaches a plurality of heat sources.  Column 4, line 60-65, column 5, line 5 - steam heat is one source, column 6, line 65-67 - the heat available in inlet air to a gas turbine is another heat source for heat LNG for revaporization. Column 5, line 5-10 - cite a cryogenic power generation cycle as a heat source, column 6, line 30-40 shows that water can be a heat source for providing heat to the LNG vaporizing circuit.  Therefore, there is no support for the allegation that a second heat source is not taught.
Wen also teaches explicitly that the circuit valves can be closed to prevent a heat source from providing heat to the circuit - see column 6, line 63-65 - “valve 25 to the gas turbine inlet air cooling coil 14 is closed and the by-pass valve 26 is fully open.”  Further Wen teaches that the heat from the seawater can be provided “when the gas turbine is not operating” column 7, line 25.  These teachings clearly suggests that the valves can be open or closed to provide heat or not to the circuit as the situation at hand demands.

Appellant’s argument (page 16, para. 2) is an allegation that “a bypass valve does not isolate one heat source from another”.  
In response, the allegation should be found entirely unpersuasive since the claims do not require isolation of heat sources from one another.  The claims only require that the configuring of the valves isolates the second heat source from the circuit.  Therefore the allegation is without merit.


Appellant’s argument (page 16, para. 2) is an allegation that “Examiner is incorrect when asserts that Wen teaches ANY element of claim 1”.  
In response, the allegation shows the bias and mischaracterization of the Appellant and the evidence shows that Wen fully teaches configuring valves into a circuit to provide heat from one heat source and isolate another heat source.

Appellant’s argument (page 17) is an allegation that the rejection does not have a sufficient motivation to combine the references.  
In response, the allegation should be found entirely without merit because the teachings of Wen clearly detail many benefits of configuring valves into a circuit that provides heat from one heat source and isolates another heat source from the circuit.  As taught By Wen, providing multiple heat sources allows for more heat to be added to the LNG than if one were to use merely one source of heat (see that this is immediately apparent from see that Wen teaches a plurality of heat sources).  Further, configuring valves (25, 26, 27, 28) into the circuit increases the flexibility of providing heat from different sources while certain heat sources are offline (column 7, line 25).  Further, as the Appellant has rehearsed, there are clear benefits to the heat sources when one uses the circuit to provide heat from the heat sources to the LNG to vaporize the LNG - 

Appellant’s argument (page 18) is an allegation that the second rationale merely recites the solution provided by the claim and is impermissible hindsight.  
In response, there is no evidence to support the allegation of impermissible hindsight, since the rejection does not rely on the claimed invention but relies on the teachings of Wen.  Further, the allegation ignores the teachings of Wen which are explicit that heat can be provided or not from the plurality of heat sources by the operation of the valves (25, 26, 27, 28).  Such flexibility is immediately suggested by the teachings of Wen and there is nothing improper about relying on the suggestions of the references to support the grounds of rejection. 

Appellant’s argument (page 18) is an allegation that there is no reason to provide cooling to other processes on a ship.  
In response, the allegation should be found entirely unpersuasive since ships routinely have power plants too and can benefit from further cooling and there is nothing to support the allegation of the Appellant that ships have no thermal processes benefiting from cooling.  This appears to be an effort by the Appellant to mischaracterize the state of the art and feign as if ships don’t have significant power plants.

In response, it is noted that the Appellant being confused is not a showing of impropriety in the rejection.
The configuring of valves into the circuit of Wen including bypass valves (26, 28) permits Wen to either add heat to the circuit from a heat source or to isolate a heat source from the circuit by opening and closing the valves.  This is no different than the bypass valves (42, 46) of the disclosure.  The position of the rejection is that Wen teaches configuring valves (25, 26, 27, 28) into a circuit to provide heat or not from the plurality of heat sources for all of the purposes already explained above and this includes the bypass valves (26, 28) of Wen.
Therefore, there is no basis for the allegation that the configuring of valves into a circuit recitation of the claims does not “make use of a bypass valve” as the step of configuring valves into a circuit is provided in the Appellant’s own disclosure in the same way that the valves are provided by Wen.

Appellant’s argument (page 19) is an allegation that “the heat sources of Claim 1 are not used for cooling anything” and that claim 1 is about heating LNG.  
In response, is noted that the allegation shows the bias of the Appellant and is a mischaracterization of the prior art and the rejection.  The position of the rejection is that the configuring of valves into a circuit as taught by Wen provides the ability to employ 

Appellant’s argument (page 20) is an allegation that the rejection in view of Arnold fails if the rejection of Emblem in view of Wen fails.  
In response, the examiner agrees that the rejection in view of Arnold stand or falls with Emblem in view of Wen.  It is noted that the rejection provided the evidence of Arnold to show that it would have been obvious to employ a submerged heat exchanger to heat exchange with seawater as the first heat source.  It is recognized that claim 4 did not require the submerged heat exchanger, since it was recited in the alternative.  The Examiner was attempting to aide the Appellant in showing that if the submerged heat exchanger would be required, that such claims would be considered obvious for all of the reasons provided by the rejection.


In response, it is noted that Wen fully teaches configuring valves into a circuit such that a first heat source provides heat to the LNG vaporizer and such that a second hat source is isolated from the circuit.  Arnold is not relied to for that limitation, Arnold is relied on to show that employing submerged heat exchangers to heat exchange with seawater is well known as this provides the ability to heat exchange with seawater without having to handle and pump the seawater thereby reducing the components that are corroded by seawater and for the purpose of obtaining heat exchange with seawater that is available all around the ship without having to handle the seawater.  This benefit is regardless of the heat exchange direction.  The benefit is provided regardless of whether you are cooling an intermediate fluid (as in Arnold) or if you are heating the intermediate fluid (with the seawater, as one would in providing the submerged heat exchanger to the modification of Emblem and Wen or to Zednik and Wen).

Appellant’s argument (page 21) is an allegation that some cited case law ruled that known disadvantages must be taken into account when using old devices in new ways and further an allegation that “it is a disadvantage to try to use a keel cooler if you want to heat a fluid”.  
In response, the allegation should be found unpersuasive for many reasons, including that there is no evidence whatsoever that a submerged heat exchanger is in any un-named and unidentified way “disadvantaged” when one uses the heat 

Appellant’s argument (page 22) is an allegation that “a keel cooler to disburse heat, not to use as a heat source for anything”.  
In response, it is noted that there is nothing in the allegation of the Appellant that is evidentiary.  The providing of the submerged heat exchanger of Arnold to heat exchange between the heat exchange fluid of Emblem or Zednik and seawater provides the clear benefits identified in the rejection and the fact that Arnold teaches cooling an intermediate fluid does not in any way detract from the benefits and rationale for using the submerged heat exchanger and therefore the allegation should be found unpersuasive.

Appellant’s argument (page 22, last line - page 23, para. 1) is an allegation that Arnold cannot be properly combined with Emblem and Wen to teach using seawater to heat LNG.  Followed by an allegation that the reference is in apposite to the “missing claim elements”.

Further, there are no missing claim elements as alleged.  But in regard to the use of Arnold in the rejection as applied by the Examiner, the missing element is the optional use of a submerged heat exchanger as recited in claim 4 and inasmuch as one were to require that a submerged heat exchanger be used as the first heat source as claimed, the rejection shows why it would have been obvious to use a submerged heat exchanger to provide heat exchange between an intermediate fluid and seawater.

Appellant’s argument (page 24) is an allegation that the rejection in view of Zednik relies on Wen in a similar fashion.  
In response, the Examiner agrees and notes that Zednik in view of Wen should also be sustained for all of the same reasons as Emblem and Wen.

Appellant’s argument (page 25, para. 3 - page 26) is an allegation that Zednik teaches using seawater and that this is preferred over using an intermediate fluid because of some disadvantages.  


Appellant’s argument (page 25, para. 3) is an allegation that the disclosed invention avoids the disadvantages of Zednik.  
In response, it is noted that there are no claim limitations that the combination of teachings of Zednik and Wen fails to teach and therefore whatever disclosed advantages the present invention has are not relevant to the question of the propriety of the rejection in showing the obviousness of the claimed invention.  Therefore these considerations do not inform against the position of the rejection of the claimed invention. 

Appellant’s argument (page 26) is an allegation that the disclosed invention avoids the disadvantages of Zednik by using a keel cooler pod (2).  
In response, there are no claim limitations to “only allowing seawater to flow into a keel cooler pod (2)” and therefore whatever advantages or avoided disadvantages the disclosed invention has are not relevant to the question of the propriety of the rejection.  Therefore these considerations do not inform against the position of the rejection of the claimed invention.

Appellant’s argument (page 26, second to last para.) is an allegation that Zednik discourages and disparages “all” other heat sources other than seawater.


Appellant’s argument (page 26, last para.) is an allegation that Zednik recognizes the unique difficulties of shipboard vaporization and “itself says that shipboard and shore-based regasification system are different”.
In response, the teachings of Zednik do not in any way support that shipboard and land based regasification are somehow segregated and not a part of the same field of endeavor.  Note that steam leaks pose a danger to people near them regardless of whether they are on a ship or on land and the teachings of Zednik rather support the position of the Examiner that intermediate heat transfer circuits are fully considered for shipboard regasification of LNG (column 2, line 38-40).

In response, there is no evidence whatsoever that Zednik considered an configuring valves of a circuit as proposed by the combination with Wen.  Such overbroad generalizations such as this are without merit as they ignore the detailed teachings of Wen and suppose considerations that are entirely mere suppositions by the Appellant.

Appellant’s argument (page 28) is an allegation that the rejection in view of Zednik does not have sufficient motivation to combine the references and the Appellant surmises that the “phrase appears to be a phrase taken from Arnold”.  
In response, the allegation should be found unpersuasive as the remarks above have shown that the modification of Zednik with the teachings of Wen would provide significant flexibility of operation advantages and there is no reliance on Arnold in any form in the rejection of Zednik in view of Wen.  It is noted that such allegations are baseless and ignore the grounds of rejection and attempt to create a false narrative that the rejection is based on something else other than the explicit teachings found in the references.  Therefore the allegations should be found unpersuasive. 

Appellant’s argument (page 28) is an allegation that the examiner “ignores the fact that Wen is a shore-based system and that even Zeknik itself argues shore-based and shipboard systems for regasification present unique problems that are not interchangeable”.  


Appellant’s argument (page 29-31) are a rehearsal of the same arguments against Arnold as provided previously and should be found unpersuasive for the same reasons. 

Appellant 's arguments (page 31-37) are all concerning allegations of secondary considerations of Commercial success.  It is noted that the remarks (page 31-32) are a citation of case law concerning the secondary consideration of commercial success generally and in response, it is noted that the evidence of the declaration does not meet the standards of the case law cited.  Further, note that each of the allegations are addressed individually below, followed by further remarks showing that there is no nexus between the claimed invention and the evidence of commercial success.
	
Appellant’s argument (page 33) is an allegation that the declaration shows that nine of the company’s ships can operate in open-loop mode, closed loop mode, or combined 
	In response, it is noted that the claims do not recite an open loop mode, closed loop mode, or combined mode.  
The declaration (see part 6) alleges that the modes correspond to the claimed steps.  However, it is immediately clear that the scope of the claims are drastically broader than the scope of the disclosed operations and those described in the declaration.  Therefore the evidence in the declaration is not commensurate with the scope of the claims. In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990).
Specifically, claim 1 does not recite anything about heating with a steam heater or providing a combined mode where seawater and steam both provide heat to the vaporizer.  
Of course, there are an innumerable number of unclaimed features that are much more likely to be responsible for the company’s success.  For example, the company’s ships are newer (see remarks, p.  - 36, para. 1 - “Excelerate chose to create newbuilt vessels”) and therefore they are likely more efficient running, have less maintenance, or use less crew.  All of which are much more likely to influence the success of moving ships to different locations providing regasification.  The ability of the company to advertise that their ships are newer certainly would help obtain their contracts.  All of the logistical advantages of newer ships are more likely to be responsible for the company’s 
Further, it is noted that the declaration does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the ships described in the declaration corresponds to the claimed invention (because the claimed invention is a method and other unclaimed operations are what are disclosed in the declaration).  Therefore, whatever commercial success may have occurred is not attributable to the broad process defined by the claims.
	
Appellant’s argument (page 33) is an allegation that “Excelerate’s competitors have four times copied the invention” and copying is evidence of commercial success and therefore the claims should be considered non-obvious.
	In response, the allegations should be found unpersuasive since evidence that others have built similar ships is not evidence of non-obviousness of the claimed features.  There is insufficient relation of the claimed configuring of valves into a circuit and the ships identified in the declaration. 
Further, the Appellant’s assertions fails to recognize that the secondary considerations of non-obviousness must outweigh the evidence for obviousness (see footnote 20 of the Appellant’s remarks on page 34).  The Appellant’s allegations should be found unpersuasive since the evidence for obviousness is very strong (see arguments above) and the secondary evidence for non-obviousness is very weak (no 
In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973).

Appellant’s argument (page 34, para. 1) is an allegation that a news article from 2015 establishes that “few” know the market of LNG regasification and that the Appellant’s company has created and dominated said market, and that the examiner misunderstands the FSRU market and miscomprehends the evidence in the declaration.
	In response, it is noted that the opinions of the cited journalist have been considered but are largely irrelevant to the question of law at hand.  Since they have no relation to the claimed invention.  
Further, it should be noted that the opinions of journalists are not facts and the opinion of the cited journalist is not sufficient to overcome the evidence for obviousness provided by the prior art.  The citation from the article is an attempt by the Appellant to create a narrative that the Appellant invented the FSRU market and that the company’s 
Further, there is no evidence to support the allegation that the declaration is misunderstood.  The Appellant points (page 35) to remarks of the examiner in a former office action and notes that the declarant has not claimed to be responsible for the overall growth of the natural gas market, just that the claimed invention allowed Excelerate to capture 30% of the FSRU market. 
In response, it is noted that the Appellant’s allegations should be found unpersuasive since the insinuation that the Examiner does not understand the difference between the global natural gas market and the company’s share of the FSRU market ignores the entire thrust of the Examiner remarks, which is that there are many more reasons that the company has had success than that the company has configured valves into a circuit.
The company’s share of the FSRU market is likely to do with a host of unclaimed operations and systems and contracts.  And the premise of the Appellant that growth of the company is due to configuring valves into a circuit should be considered entirely 

Appellant’s argument (page 35) is that the company “leases huge, complex, specially designed FSRU vessels to parties and countries who wish to have natural gas regasification capability without having to build an LNG regasification plant”.  
	In response, this assertion by the Appellant is very illustrative of the incredible mis-match between the scope of the claims and the scope of business operations by the company.  There is no evidence whatsoever that the ability of the company to negotiate with governments and other large entities to lease such “complex” ships is primarily due to their possession of a method step of configuring valves as claimed in the claims.
Therefore, the argument should be found entirely without merit and the obviousness rejection should be sustained.

Appellant’s argument (page 35) is that there exists a paper (by Brian Songhurst) that describes how the company built the first FSRU in the Gulf and that the approaches that the company took in providing their ship was different than the approach of others that made the Golar ship and that the company has “figured out how to fit an entire LNG terminal onto a single ship”.
	In response, it is first noted that the paper is not a part of the declaration.  Secondly, it is noted that the evidence presented only further establishes that there are 
Therefore, the argument should be found entirely without merit and the obviousness rejection should be sustained.

Appellant’s argument (page 36) is that the “paper” supports the Appellant that the ability to configure a circuit to select one heat source and isolate another is not generally available in the marketplace.
	In response, it is noted that the paper does not support anything about the claimed feature and the allegation is mere attorney allegation.  
	Further, the claimed feature is to configure valves into a circuit, not configuring a circuit.
Further the prior art fully shows that the claimed feature of configuring valves into a circuit to select one heat source and isolate another was known in the art (see Wen) and there is no basis for the allegation that claimed feature was “not generally available”.
Therefore, the argument should be found entirely without merit and the obviousness rejection should be sustained.


	In response, it is noted that the claims do not make any requirement concerning peak send out rate and even if this was a reason that the company is succeeding, the feature is not a claimed feature and therefore the evidence does not establish a nexus of commercial success and the claimed invention, being as the feature is not claimed. 
Therefore, the argument should be found entirely without merit and the obviousness rejection should be sustained.

Appellant’s argument (page 37) is a conclusion that the Appellant has established a nexus between the claimed invention and the commercial success because the company has won contracts to build and operate thirteen terminals where the claimed methods are conducted.
	In response, it is noted that an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996).
	In the instant case, there is insufficient evidence that the claimed features are responsible for the commercial success.  In addition to the fact that the growth in the demand for Natural gas in the marketplace plays a large role in the growth of all of the companies that supply natural gas.  Further, the success of the company is clearly due to being able to provide regasification from ships and not due to providing valves in a 
Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990).  Merely showing that the ships have been successful fails to show that the claimed features are responsible for the success.
Therefore, the argument should be found entirely without merit and the obviousness rejection should be sustained.

Appellant 's argument (page 38-39) is an allegation that the rejections are based on improper hindsight followed by a number of unsupported allegations about what the claims require.  
In response, it is noted that all of the rejections are based only on the teachings of the prior art and a working common knowledge and there is no reliance on the applicant’s disclosure to form any basis of the rejection.  The allegation of improper hindsight has no supporting evidence and therefore the allegation is unsupported and should be found unpersuasive.

It is noted that contrary to the allegations of the Appellant, no matter how complicated the Appellant may believe the ships owned by Excelerate are, there are no complicated and complex claimed structures in the present claims.  
The rejection does not need to show “complex” ships to meet the limitations of the claims and the allegations that such unnamed features are the reason that the claims are non-obvious, only underscores the irrelevancy of the allegations of the Appellant. 
Further, the Appellant alleges that “existing systems in shipboard LNG regasification market did not work optimally under all conditions in all locations in the world” (page 38, last para.).  However, this is entirely irrelevant to the question of the propriety of the rejection as there are no claim limitations whatsoever requiring the prior art “systems” to “work optimally under all conditions in all locations in the world”.
Further, the allegation that the rejection is based on the exclamation of the Examiner to “just put them all on a single vessel that connect them” shows that the allegation is not supported by the evidence since the primary references (Emblem, Zednick) already have regasification systems on the LNG carriers and there is no evidence that providing regasification systems on LNG carriers is non-obvious.



	In response, it is noted that the allegations of the Appellant should be found unpersuasive for many reasons.  
First it is noted that claim 1 requires “configuring valves into a circuit”.  This is met by providing valves in a circuit that are either open or closed.  The Appellant’s own remarks demonstrate that the “configuring valves” recitation is met by providing valves that are open or closed (see remarks, page 40-41 “Claim 1 has the feature of configuring certain valves (41, 42, and 43) to provide heat to vaporizer (23) from steam heater (26) when such valves open.”… “when valves (44, 45, and 46) are closed steam heater (26) is isolated from vaporizer (23) such that heat is prevent from steam heater (26) to vaporizer (23)”).  Therefore, since the noted step of “configuring valves into a circuit of claim 1 is met by providing some valves open and some valves closed in the circuit, the recitation of claim 3 is unclear, since there is no way to tell if the recitation of claim 3 is another configuring step providing the valves into another configuration or whether the recitations of claim 3 merely further define the selfsame configuration of claim 1. 
Note that the recitation of claim 3, “the valves are configured into the circuit such that flow through seawater provides additional heat” are unclear regarding whether claim 3 is another step of configuring valves or not.

There is nothing impossible about performing a step of configuring the valves one way and then configuring the valves another way.  There is no claim limitation that states that the second heat source must be isolated at all times, as alleged by the Appellant.  Therefore, the indefiniteness rejection should be sustained as claim 3 is indefinite since it is not clear whether the recitation of claim 3 is another step of configuring of the valves or if the step of configuring the valves recited in claim 3 is identifying what the configuration step of claim 1 should further accomplish.  
	The Appellant’s allegations are that the disclosure teaches three possible heat sources, and that one of the three must be isolated.  However, this allegation entirely ignores the claim language.  There are not three heat sources recited or required in claim 3 and there are no claim limitations that require that the second heat source must be isolated at all times.  Therefore, the recitation of claim 3 is indefinite since there is ambiguity as to whether the recitations of claim 3 require another configuring of the valves or not and this ambiguity leads to questions about whether the second heat source could be isolated at one point in time and then provide the recited additional heat of claim 3 at a later point in time by another configuring of the valves.  Therefore the allegations of the Appellant should be found unpersuasive and the rejection sustained.

Appellant 's argument (page 43) is an allegation that the indefiniteness rejection of claim 4 should be reversed because “there is no ambiguity”.  
the heat to the onboard LNG vaporizer-- and --a submerged heat exchanger providing the heat to the onboard LNG vaporizer--.
The reintroduction of “heat” in claim 4 (lines 23, 24) implies that the heat is some other heat and not the heat already introduced in claim 1 and therefore there is a genuine question as to whether the cited recitation of claim 4 requires an additional application heat to the heat already recited in claim 1 or if the newly recited sources of heat merely provide --the-- heat of claim 1.  It is noted that the claims are to a method and therefore improper reintroduction of the term “heat” in claim 4 makes it unclear if the language requires some separate heat addition to the LNG vaporizer or if the recited heat of claim 3 is the same heat of claim 1.
It is noted that the Appellant’s allegations do not address the grounds of rejection but rather rehearse that the first heat source may be one of three claimed options. 
It is recognized that a reader of the claim may guess as to what the recitations require.  But the claim recitation is not clear and the reintroduction of heat creates an unnecessary and easily amendable ambiguity.  It is unclear why the Appellant would not simply amend claim 3 to refer to the heat of claim 1 if the recitation was intended to be drawn to --the heat--.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763    
                                                                                                                                                                                                    Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763  
                                                                                                                                                                                                      /HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.